IN THE COURT OF APPEALS OF TENNESSEE
                          AT KNOXVILLE
                           Assigned on Briefs April 4, 2016

 ROBERT PAUL MICHAELS v. DEANNA SINGLETON DRINNON ET AL.

                  Appeal from the Chancery Court for Hancock County
                   No. 14-9571    Douglas T. Jenkins, Chancellor



                 No. E2015-00009-COA-R3-CV Filed - July 15, 2016



This is a property line dispute involving adjoining landowners. The plaintiff filed the
instant action when the defendants began clearing land that the plaintiff asserted was his.
The defendants filed a counter-complaint, claiming ownership of the disputed property.
Following a bench trial, the trial court determined the location of a boundary line
between the parties, thereby awarding to the plaintiff ownership of most of the disputed
area. The defendants have appealed. Discerning no reversible error, we affirm the trial
court’s judgment.

      Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court
                           Affirmed; Case Remanded

THOMAS R. FRIERSON, II, J., delivered the opinion of the court, in which FRANK G.
CLEMENT, JR., P.J., M.S., and KENNY W. ARMSTRONG, J., joined.

Scott A. Hodge, Morristown, Tennessee, for the appellants, Deanna Singleton Drinnon
and Michael Drinnon.

David H. Stanifer and Neal W. Stanifer, Tazewell, Tennessee, for the appellee, Robert
Paul Michaels.

                                       OPINION

                            I. Factual and Procedural History

      This boundary dispute action was filed by the plaintiff, Robert Paul Michaels, in
the Hancock County Chancery Court on January 9, 2014. Mr. Michaels owns a parcel of
unimproved real property located in Hancock County. Mr. Michaels asserted that
adjoining landowners, Michael Drinnon and Deanna Singleton Drinnon, had encroached
upon his property and were excavating and clearing land belonging to him. Mr. Michaels
requested that the court establish the proper boundary between the parties’ respective
properties. Mr. Michaels also sought a restraining order preventing the Drinnons from
encroaching on his property and an award of damages.

        The Drinnons filed an answer to Mr. Michaels’s complaint, asserting that they
owned the section of property in dispute (“Disputed Property”). The Drinnons stated that
they had lived on their property for thirty-nine years and were familiar with the
boundaries. According to the Drinnons, they were clearing a portion of their property for
the purpose of placing a mobile home thereon for their daughter’s use when the present
dispute arose. The Drinnons asserted that they subsequently hired a licensed land
surveyor, who determined that the Disputed Property belonged to them. The Drinnons
filed a counter-complaint seeking establishment of the boundary line based on the survey
and damages.

        The trial court conducted a hearing on the merits on April 30, 2014. The first
witness, Jim McMurry, testified that he was hired by Mr. Michaels’s predecessors in title,
the Yoders, to sell by auction approximately 276 acres of real property. In preparing for
the auction, Mr. McMurry familiarized himself with the property’s boundaries and
believed he understood where they were located. Mr. McMurry conducted the real estate
auction on May 1, 1993. As Mr. McMurry explained, the Yoders’ property was sold in
five tracts, with Mr. Michaels purchasing two of those tracts. He presented the court with
a copy of the auction brochure, reflecting the general division and layout of the property
being sold and containing a depiction of the Drinnons’ property being excepted as “not
part of sale.” The brochure depicts the Drinnons’ property as a rectangular parcel
containing “1 Acre and 2 Mobile Homes” with frontage on Singleton Road. On the
auction brochure, the Drinnons’ property does not appear to adjoin the line of the
property owner to the west, Mr. Manning. Instead, the property sold in the 1993 auction
appears to surround the Drinnons’ property on three sides, with the public road forming
the boundary on the remaining side.

       Mr. McMurry described the property purchased by Mr. Michaels as “wrapping all
the way around” the Drinnons’ property from Singleton Road. Mr. McMurry
acknowledged that the auction brochure was based on the county tax assessment map and
that no survey was performed at the time of the auction. According to Mr. McMurry,
there existed a right of way traversing the Disputed Property from the public road to the
property located behind the Drinnons’ land purchased by Mr. Michaels.

       Mr. Michaels testified that he attended the auction in 1993 and purchased the
tracts of property that bounded the Drinnons’ land on three sides. Mr. Michaels also
                                            2
stated that he purchased the property for purposes of hunting and farming. According to
Mr. Michaels, in October 2013 he observed workers on the Disputed Property, cutting
trees and grading the land. Mr. Michaels reported that he attempted to speak with the
Drinnons at that time but that Ms. Drinnon responded by calling the sheriff. He related
that on January 1, 2014, he again saw machinery on the property being used for grading
and tree removal. According to Mr. Michaels, these events led to his filing the instant
action.

       In support of his claim, Mr. Michaels explained that his warranty deed indicated a
right of way across the Disputed Property, which he identified as a strip of land to the
east of Mr. Manning’s boundary line, running from Singleton Road to the rear boundary
of the Drinnons’ property. Mr. Michaels reported that the remains of an old road bed
could be observed in that area. Although he had not had the property surveyed, Mr.
Michaels indicated that he knew where the boundaries were located. No question had
ever been raised concerning Mr. Michaels’s ownership of the Disputed Property until the
Drinnons began their alleged encroachment in 2013, twenty years after Mr. Michaels’s
purchase. Although the survey commissioned by the Drinnons indicated a poplar stump
along Mr. Manning’s eastern boundary, Mr. Michaels disputed that such a stump existed.

       Barbara Seals testified that she had recently accompanied Mr. Michaels and his
counsel on a visit to the Disputed Property for the purpose of searching for the poplar
stump along Mr. Manning’s eastern property line. Ms. Seals testified that they had been
unable to locate any such stump or the remains of one. She also testified that they did
locate the old road bed approximately forty feet from the fence on Mr. Manning’s eastern
boundary line.

        Donnie Singleton, Ms. Drinnon’s brother, testified that he met the surveyor, Mr.
Lacey, at the property because Mr. Drinnon was unable to do so. Mr. Singleton reported
that he had “been around” the property for years because the parcel, though previously
titled to the Yoders, had been owned at one time by his father and uncle. According to
Mr. Singleton, he showed the surveyor the corners of the Drinnons’ property as he
understood them to be. He testified that the Drinnons’ property was bounded by Mr.
Manning’s property line to the west (“Manning Line”). Mr. Singleton also testified that
although there were remnants of an old fence running across the rear of the Drinnons’
property, he had never seen a poplar stump or the remains of one.

       Mr. Drinnon testified that he had been living on the property since 1974 and
became an owner in 1985. Mr. Drinnon stated that the old fence located along his rear
property line was in existence when he moved in. He further explained that although the
fence posts had rotted, the wire could still be seen lying on the ground. While Mr.
Drinnon claimed that the fence continued to a poplar stump at the Manning Line on the
                                            3
west boundary of his property, he acknowledged that there was a gap in the fence
approximately ten to twelve feet from the Manning Line. In remembering the old road
bed in that area, he claimed the road had been used by his wife’s father and uncle to
access their property behind his (now Mr. Michaels’s property). When questioned, Mr.
Drinnon described the road bed as ten to twelve feet in width.

       In support of his competing claim, Mr. Drinnon maintained that his property
extended to the Manning Line to the west. He also maintained that while an old poplar
stump existed along the boundary, its location could only be determined by digging
beneath ground surface leaves. Mr. Drinnon testified that he allowed a mobile home for
his daughter to be placed on the Disputed Property, believing himself to be the owner.
He admitted that while he attended the auction in 1993 and saw the auction brochure
map, he did not understand the map and thus did not object at the time. Mr. Drinnon
acknowledged that Mr. Michaels had a right of way over the Disputed Property not
appearing in Mr. Drinnon’s deed. Mr. Drinnon stated that although he did not show the
poplar stump to the surveyor, he informed the surveyor of its location. Mr. Drinnon
recognized that his deed description did not mention any correlation to the Manning Line.

       Michael Lacey, a licensed surveyor, testified that he was retained by the Drinnons
to survey their property. He stated that he reviewed the relevant deeds but noted that the
descriptions were very vague. As Mr. Lacey explained, by virtue of the deed
descriptions’ vagueness, he asked Mr. Drinnon’s daughter to have someone meet him at
the property to identify the reference points. According to Mr. Lacey, Mr. Singleton and
the Drinnons met him while Mr. Singleton identified a fence that had been built by Mr.
Singleton and his father in the 1980s.

       Mr. Lacey reported that he located the remains of the old fence stretching along
the back line of the Drinnons’ property. He further stated that while the fence contained
a gap of approximately ten feet in width as it neared the Manning Line, there was
evidence of an old road bed heading north at that point. As Mr. Lacey noted that the
Drinnons’ deed description called for a poplar tree, he explained that he found an old,
rotten poplar stump along the Manning Line that lined up “pretty good” with the old
fence running along the rear of the Drinnons’ property. Mr. Lacey claimed that there
were remains of a poplar tree there, which had fallen “northeasterly.” He therefore
determined the western boundary of the Drinnons’ property to be the Manning Line, thus
establishing the Drinnons’ tract as containing 1.13 acres as Mr. Lacey surveyed it.

       Upon further examination, Mr. Lacey acknowledged that the Drinnons’ deed
description did not mention the Manning Line. He also admitted that Mr. Manning’s
deed description expressly provided that Mr. Manning’s property joined Mr. Michaels’s
property. Following his viewing of a photograph of the Manning Line taken by Mr.
                                            4
Michaels’s counsel, Mr. Lacey could not identify the poplar stump or a fallen tree. He
did indicate that the right of way referenced in Mr. Michaels’s deed was probably
referring to the old road bed. When questioned by the trial judge regarding why the right
of way was not reflected on his survey, Mr. Lacey responded:

      [B]ecause all three tracts on Michaels’s property were all owned by the
      same owner, which being Carson Singleton. So they would have been
      found all under one ownership and so based on the Doctrine of Merger I
      believe it’s called, once everything is under the same ownership there’s no
      need for a right of way anymore.

      Following the conclusion of the proof and closing arguments, the trial court
rendered its ruling from the bench, stating in pertinent part:

             Well in the Court’s analysis of the situation the first thing you do is
      read from Mr. Drinnon’s Deed and Mr. Michaels’s Deed.                     And
      unfortunately those Deeds are not very helpful. The only thing that the
      Court thinks from reading Mr. Drinnon’s Deed is this language about
      leaving the road and going to the poplar tree would have to be on the
      western end of whatever tract of property he was deeded because otherwise
      it couldn’t follow a generally southerly course back down to the road. It
      would be going generally northerly.

             So the first call in that Deed the Court thinks, leaving the public road
      that was then called [Chinquapin] and now called Singleton Road the
      Court’s encountered that back in my days of practicing Law. And where
      exactly that point is is a dang good question. It’s hard for the Court to
      determine that.

             There are no feet in that Deed. There’s really no measurements.
      There’s no steps. There’s not even really good north, west, etc. directions
      in the Deed.

             So the Court would have to resort to the testimony of the Parties and
      the surveyor to try to ascertain where that point is. And one of the things
      that is very, very persuasive to the Court is the plat from that auction
      showed I think unequivocally that the Drinnon property did not go to the
      Manning line. Of course it was based on a tax map which is a very
      approximate document and tax maps can’t really be used to set boundaries.



                                             5
              Then we’ve got the intervening problem of before anything was
      really settled one of us went up there and hauled off and dozed out a home
      site and started to set a home on it. And then this dispute ensued in court so
      I think that was getting the cart before the horse and the Defendants would
      have to bear the risk of loss of that.

              The Court finds barely based on the evidence here before me, which
      is very scant, that the Parties should work with the surveyor and ascertain
      the western edge of the old road bed that went from Singleton Road up to
      the upper property line. And the Court believes that as nearly as can tell
      that was the intention of the Parties at the time. And that right of way
      likely is ten (10) feet in width. So the right of way itself would run parallel
      to Mr. Drinnon’s eastern property line in a width of ten feet from Singleton
      Road to the upper property line. And the right of way is on the Drinnon
      side. That is, if you’re standing in the road looking up the hill it would be
      on the right side.

            Now as near as the Court can tell the footage on that is
      approximately forty (40) feet from the Manning line on the road and it
      sounds like its only ten (10) or fifteen (15) feet up at the . . . from the
      Manning line up at the upper side of the property.

             Hopefully that will afford the Defendant[s] enough land to do what
      they want to with that house but if it doesn’t, like I say the cart was before
      the horse and they ought to bear the loss on that.

       The trial court subsequently entered a written order determining the boundary line
for the Drinnons’ property to be the western edge of the old road bed running from
Singleton Road to the Drinnons’ rear property line. Accordingly, the court determined
that Mr. Michaels owned the property between Mr. Manning’s eastern property line and
the western edge of the old road bed. The Drinnons filed a motion to alter or amend,
which the court denied by order dated November 26, 2014. In that order, the court
explained in pertinent part:

              IT IS, THEREFORE, ORDERED, ADJUDGED AND DECREED
      that the Motion to Alter and/or Amend the Judgment filed by the
      Defendants in this cause is hereby denied and of which the Court relies that
      the Defendants did not provide any additional proof other than what was
      previously provided at the trial in this cause and the Court specifically
      relies upon the previous findings of the Court.


                                            6
             IT IS FURTHER ORDERED, ADJUDGED AND DECREED that
      the line between the parties shall begin at the stump located on Singleton
      Road and a straight line running to the corner of the Plaintiff and
      Defendant[s’] property, being 35 feet from the Manning line.

The Drinnons timely appealed.

                                   II. Issues Presented

        The Drinnons present the following issues for our review, which we have restated
slightly:

      1.     Whether the trial court erred by not accepting the boundary line
             determined by Mr. Lacey’s survey.

      2.     Whether the trial court erred by relying on a tax assessment map in
             making its determination regarding the boundary line between the
             parties.

                                 III. Standard of Review

        This Court reviews the factual findings of the trial court de novo with a
presumption of correctness and will not overturn them unless the evidence preponderates
against them. See Tenn. R. App. P. 13(d); Morrison v. Allen, 338 S.W.3d 417, 425-26
(Tenn. 2011). “In order for the evidence to preponderate against the trial court’s findings
of fact, the evidence must support another finding of fact with greater convincing effect.”
Wood v. Starko, 197 S.W.3d 255, 257 (Tenn. Ct. App. 2006). We review questions of
law de novo with no presumption of correctness. See Bowden v. Ward, 27 S.W.3d 913,
916 (Tenn. 2000) (citing Myint v. Allstate Ins. Co., 970 S.W.2d 920, 924 (Tenn. 1998)).

      As this Court has previously explained regarding a boundary line dispute:

             “In resolving a boundary line dispute, it is the role of the trier of fact
      to evaluate all the evidence and assess the credibility of the witnesses.”
      Mix v. Miller, 27 S.W.3d 508, 514 (Tenn. Ct. App. 1999) (citing Norman v.
      Hoyt, 667 S.W.2d 88, 91 (Tenn. Ct. App. 1983)). The judgment of the trial
      court should be affirmed, absent errors of law, unless the preponderance of
      the evidence is against those findings. Phillips v. Woods, No. E2007-
      00697-COA-R3-CV, 2008 WL 836161 (Tenn. Ct. App. Mar. 31, 2008).
      Due to the fact-intensive nature of boundary line disputes, the trial court is
      best suited to assess the credibility of the witnesses and its credibility
                                              7
      determinations are binding on this court unless the evidence preponderates
      against them. Id. at *34. When the trial court makes a determination
      accepting one surveyor’s findings over that of another, that same deference
      requires this court to accept the trial court’s findings. Id.

             The following rule has been adopted in Tennessee:

             The construction of deed and other instruments and
             documents and their legal effect as to boundaries is a question
             of law. What boundaries the grant or deed refers to is a
             question of law; where those boundaries are on the face of the
             earth is a question of fact. If, therefore, the evidence
             concerning the location of the true boundary line between
             adjacent landowners is conflicting, that issue is one of fact
             unless the legal construction of the deed or grant is such that
             the boundary is determined as a matter of law.

      12 Am. Jur. 2d Boundaries § 121 (1997) (footnotes omitted). We therefore
      review the trial court’s finding as to the true location of the [parties’]
      boundary line as a finding of fact that is entitled to the presumption of
      correctness. Tenn. R. App. P. 13(d). Thus, we will not disturb the trial
      court’s judgment unless the evidence preponderates against it. Id.

Hong v. Foust, No. E2011-00138-COA-R3-CV, 2012 WL 388448 at *5 (Tenn. Ct. App.
Feb. 8, 2012). See also Conder v. Salyers, 421 S.W.3d 589, 592 (Tenn. Ct. App. 2013).

                                      IV. Survey

       The Drinnons insist that the trial court erred by failing to accept the common
boundary line as shown on the survey performed by Mr. Lacey. The Drinnons essentially
argue that a survey, submitted by a surveyor with accompanying testimony, should
prevail when there is no competing survey. The Drinnons cite this Court’s decision in
Johnson v. City of Mt. Pleasant, 713 S.W.2d 659, 662 (Tenn. Ct. App. 1985), as authority
in support of their argument. We determine Johnson to be unavailing in this action. In
Johnson, this Court examined all of the evidence presented and determined that no
material evidence existed to support the jury’s verdict establishing the boundary line in
question when the jury had found the line to be different from that determined by the
surveyor and the surveyor’s testimony was the only testimony locating the line. Id. In
the case at bar, the trial court heard testimony from several witnesses regarding the
location of the boundary line in question. The Drinnons contend, however, that because
Mr. Lacey was the only expert surveyor to provide testimony, they should prevail.
                                            8
       We note that the precise argument advanced by the Drinnons herein was rejected
by this Court in Dowdell v. Cotham, No. M2006-00750-COA-R3-CV, 2007 WL 2198169
at *8-9 (Tenn. Ct. App. July 25, 2007). This Court explained:

      [The plaintiff] argues the trial court erred when it disregarded the survey
      performed by a registered land surveyor in the absence of a competing
      survey and/or contradictory expert testimony. Citing to his argument
      relating to the summary judgment issue, [the plaintiff] . . . concludes the
      trial court should have determined at trial that the boundaries of the
      [plaintiff’s] property were as stated on the survey performed by Burns.

             [The plaintiff] cites no authority to support his proposition that the
      law absolutely requires a competing land survey in every boundary line
      dispute or that the trial court must adopt the sole surveyor’s findings as a
      matter of law. Similarly, he cites no authority to support his claim that the
      trial court was required to disregard the testimony presented by [the
      defendants] because the testimony was from lay witnesses rather than
      expert witnesses. This claim is simply without merit.

Id.

        In the case at bar, Mr. Lacey’s survey was contradicted by the testimony of Mr.
McMurry and Mr. Michaels, both of whom stated that they were familiar with the
boundaries of the Drinnons’ property and that it did not adjoin the Manning Line.
Although Mr. Drinnon and his brother-in-law, Mr. Singleton, claimed that the Drinnons’
property did extend to the Manning Line, this assertion could not be harmonized with
other evidence, such as the existence of the right of way, acknowledged by all witnesses
to likely be the old road bed running north through the Disputed Property from Singleton
Road parallel to the Manning Line. Significantly, this right of way is only referenced in
Mr. Michaels’s deed and not Mr. Drinnon’s deed. If the Drinnons actually own the
Disputed Property, the right of way should have been referenced in the Drinnons’ deed as
well. In other words, the only rational conclusion for the right of way’s express reference
in Mr. Michaels’s deed is that it crosses his property. Ergo, the absence of any reference
to the right of way in the Drinnons’ deed indicates that they do not own the Disputed
Property.

       Additionally, Mr. Manning’s deed description specifically references a beginning
point on Chinquapin Road at the corner of Mr. Michaels’s land. The deed description
later describes following Mr. Michaels’s property line south and southeast to the point of
beginning. Mr. Manning’s deed makes no reference to adjoining the Drinnon property.
                                            9
Furthermore, Mr. Drinnon’s deed contains no reference to a boundary with Mr. Manning
or his predecessor in title.

       Moreover, Mr. Lacey suggested in his testimony that he based his survey in large
part on the information provided to him by the Drinnons and Mr. Singleton. In fact, Mr.
Lacey stated that the deeds were “too vague” such that he needed someone familiar with
the property to show him the reference points. Specifically, Mr. Drinnon’s deed
description states in total:

      BEGINNING at the main road on north side to the fence; thence south
      following fence to a poplar tree; thence back out the main road to the
      BEGINNING. Containing One (1) acre, more or less.

Both Mr. Drinnon and Mr. Singleton acknowledged that they provided Mr. Lacey with
the location of the poplar tree on the Manning Line, although Mr. Singleton testified that
he never actually observed the stump or its remains. As the trial court correctly noted,
however, the language contained in Mr. Drinnon’s deed description “about leaving the
road and going to the poplar tree would have to be on the western end of whatever tract
of property he was deeded because otherwise it couldn’t follow a generally southerly
course back down to the road. It would be going generally northerly.” In other words,
Mr. Drinnon’s deed description would begin with the western boundary of the Drinnon
property at the road, run north to the fence identified by the witnesses, and then continue
in a somewhat southerly direction to a poplar tree. Mr. Lacey’s survey, however, appears
to begin on the eastern boundary of the Drinnon property at the road, run north to the
fence, and then continue in a northerly direction to the purported poplar stump on the
Manning Line. Thus, Mr. Lacey’s survey does not appear to comport with the
description in Mr. Drinnon’s deed or any of the other deeds.

       As this Court has previously established, when determining the location of a
boundary line in dispute, the trial court should “look first to the natural objects or
landmarks on the property, then to the artificial objects or landmarks on the property,
then to the boundary lines of adjacent pieces of property, and finally to courses and
distances contained in documents relevant to the disputed property.” Mix v. Miller, 27
S.W.3d 508, 513 (Tenn. Ct. App. 1999) (citing Franks v. Burks, 688 S.W.2d 435, 438
(Tenn. Ct. App. 1984)). Therefore, when establishing a boundary, a “land owner may
rely on deeds other than his or her own.” Mix, 27 S.W.3d at 514. In this case, the trial
court considered the testimony of all the witnesses and the totality of the evidence
presented when concluding that the boundary formed by the old road bed was the most
appropriate boundary between the parties’ respective properties. Based on our thorough
review of the record, we determine that the evidence does not preponderate against the


                                            10
trial court’s conclusion regarding the boundary line location or ownership of the Disputed
Property. We therefore affirm the ruling of the trial court.

                                 V. Reliance on Tax Map

       The Drinnons also argue that the trial court erred in relying on the tax assessment
map to establish the boundary of their property. The Drinnons posit that such tax maps
are “not particularly helpful for the purpose of establishing a boundary line.” See Lafever
v. Lafever, No. M2008-00651-COA-R3-CV, 2009 WL 167329 at *9 (Tenn. Ct. App. Jan.
23, 2009); see also Estate of Weaver v. Estate of Haley, No. 03A01-9511-CH-00404,
1996 WL 97653 at *1 (Tenn. Ct. App. Mar. 6, 1996) (“[A] tax map from a tax assessor’s
plat does not establish a boundary line.”). In this matter, the trial court noted in pertinent
part:

       [O]ne of the things that is very, very persuasive to the Court is the plat from
       that auction showed I think unequivocally that the Drinnon property did not
       go to the Manning line. Of course it was based on a tax map which is a
       very approximate document and tax maps can’t really be used to set
       boundaries.

Although the trial court noted that the auction plat was persuasive, it also discounted the
plat’s evidentiary value because it was based on a tax map. The court proceeded to
determine that the proper boundary between the parties was the western edge of the old
road bed “based on the evidence.” Having determined that the evidence does not
preponderate against the trial court’s location of the boundary line, we affirm the
judgment and find no error in the trial court’s determination based on all the evidence
presented.

                                      VI. Conclusion

        For the foregoing reasons, we affirm the trial court’s judgment. Costs on appeal
are assessed to the appellants, Deanna Singleton Drinnon and Michael Drinnon. This
case is remanded to the trial court for collection of costs assessed below.




                                                  _________________________________
                                                  THOMAS R. FRIERSON, II, JUDGE


                                             11